        Case 3:15-cv-00675-JBA Document 1362 Filed 12/02/19 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT
__________________________________________________ )
                                                             )
UNITED STATES SECURITIES AND                                 )
EXCHANGE COMMISSION,                                         ) No. 3:15-CV-675 (JBA)
                                                             )
                                Plaintiff,                   )
                                                             )
          v.                                                 )
                                                             )
IFTIKAR AHMED,                                               )
                                Defendant, and               )
                                                             )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED DOMAINS )
LLC; SHALINI AHMED; SHALINI AHMED 2014                       )
GRANTOR RETAINED ANNUITY TRUST; DIYA                         )
HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;                       )
I.I. 1, a minor child, by and through his next friends       )
IFTIKAR and SHALINI AHMED, his parents, I.I. 2, a            )
minor child, by and through his next friends IFTIKAR and     )
SHALINI AHMED, his parents; and I.I. 3,a minor child, by     )
and through his next friends IFTIKAR and SHALINI             )
AHMED, his parents,                                          )
                                Relief Defendants.           ) December 2, 2019
__________________________________________________ )
      RELIEF DEFENDANTS’ RESPONSE IN OPPOSITION TO THE RECEIVER’S
                     THIRD APPLICATION FOR FEES AND EXPENSES
          The Relief Defendants join the Defendant’s Response in Opposition to the Receiver’s

Third Application for Fees and Expenses (ECF No. 1354) to the extent that it does not conflict

with the Relief Defendants’ currently pending motions before the Court.

                                               Respectfully Submitted,
                                               By:
                                               Paul E. Knag – ct04194
                                               pknag@murthalaw.com
                                               Kristen L. Zaehringer – ct27044
                                               kzaehringer@murthalaw.com
                                               Murtha Cullina LLP
                                               177 Broad Street, 16th Floor
                                               Stamford, Connecticut 06901
                                               Telephone: 203.653.5400
                                               Facsimile: 203.653.5444

                                               Attorneys for Relief Defendants
                                               I-Cubed Domain, LLC, Shalini Ahmed,
                                               Shalini Ahmed 2014 Grantor Retained
                                               Annuity Trust, Diya Holdings, LLC, Diya
                                               Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3
        Case 3:15-cv-00675-JBA Document 1362 Filed 12/02/19 Page 2 of 2

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing will be sent by e-mail to all parties by

operation of the Court’s electronic filing system or by mail to anyone unable to accept electronic

filing as indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court’s CM/ECF system.


                                                  Paul E. Knag – ct04194




                                                 2
